The motion by the plaintiff in each ease to dismiss the appeal in each case from the Superior Court in New Haven County is denied.
The motion by the defendants in each case to set aside the order of the Superior Court in New Haven County terminating, in each ease, the stay of execution entitled “Motion for Review of Order Terminating Stay of Execution” is denied.
The motion by the plaintiff in each case that the defendants post a bond for additional losses in the appeal in each case from the Superior Court in New Haven County is dismissed.